DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites “a conductive layers” (line 23) which should be replaced with “conductive layers”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0328226 to Park et al. (prior-filed application KR 10-2019-0042570 filed Apr. 11, 2019 and published as KR 2020-0120112 on Oct. 21, 2020 is attached, hereinafter Park) in view of Sakakibara et al. (US Patent No. 10,199,359, hereinafter Sakakibara) and Lee (US Patent No. 9,627,405).
With respect to Claim 1, Park discloses a method of manufacturing a semiconductor storage device (e.g., vertical NAND) (Park, Figs. 1, 2A-2I, 3A-3J, ¶0002, ¶0013-¶0074), the method comprising:
       laminating a first semiconductor layer (102S) (Park, Figs. 3A, ¶0030), a first sacrificial film (102D), a second semiconductor layer (102S’) and a first insulating layer (103) in order;
       forming a stack (104/103) (Park, Fig. 3A, ¶0031-¶0032) by alternately laminating a second insulating layer (103) and a second sacrificial film (104) on or above the first insulating layer (103);
       forming a memory hole (106) (Park, Fig. 3B, ¶0034-¶0035) extends from the upper surface of the stack into the first semiconductor layer (102S);
       forming a memory film (107/108/109) (Park, Fig. 3C, ¶0037) and a third semiconductor layer (110) in order within the memory hole (106);
       forming a slit (115) (Park, Fig. 3E, ¶0043-¶0044) extends from the upper surface of the stack into the first sacrificial film (102D);
       removing the first sacrificial film (102D) (Park, Figs. 2A, 3H-3J, ¶0047-¶0056) and a portion of the memory film (107/108/109) by etching through the slit (115) and exposing an upper surface of the first semiconductor layer (102S), a lower surface of the second semiconductor layer (102S’), and a side surface of the third semiconductor layer (110);
       forming a second layer (122) (Park, Figs. 1, 2B, ¶0018-¶0019, ¶0059) containing a first impurity (e.g., phosphorus) and a first layer (123) containing a second impurity (e.g., carbon) in order on the upper surface of the first semiconductor layer (102S), the lower surface of the second semiconductor layer (102S’), and the side surface of the third semiconductor layer (110); and
       replacing the second sacrificial film (104) (Park, Figs. 2E-2F, ¶0065-¶0068) with a conductive layers (127).
Further, Park does not specifically disclose forming a second layer containing a p-type impurity and a first layer containing an n-type impurity in order; and heating the semiconductor storage device.
However, Sakakibara teaches forming vertical NAND device (Sakakibara, Figs. 13A-14A, Col. 3, lines 44-52; Col. 4, lines 28-57) comprising a p-doped vertical semiconductor channel (60) (Sakakibara, Figs. 13A-14A, Col. 19, lines 24-50; Col. 23, lines 1-67; Col. 26, lines 13-31) and a p-doped semiconductor layer (38) formed in the source cavity (129) on the side surface of the p-doped vertical semiconductor channel (60), on the upper surface of the first semiconductor layer (112) (Sakakibara, Figs. 13A-14A, Col. 8, lines 49-67; Col. 9, lines 1-3; lines 60-67), and the lower surface of the second semiconductor layer (152). The p-type dopant diffuses into the p-doped semiconductor layer (38) from the first semiconductor layer (112), and the second semiconductor layer (152) during a post-deposition anneal (Sakakibara, Figs. 13A-14A, Col. 23, lines 33-36). In the NAND device of Sakakibara, the channel conductance is increased and the contact resistance between the p-doped source semiconductor layer and the p-doped source contact layer directly contacting the p-type channel layer is reduced. 
Further, Lee teaches multi-layers source layer (SL) (Lee, Fig. 2C, Col. 4, lines 35-40; Col. 7, lines 13-67; Col. 8, lines 1-67; Col. 9, lines 1-16) including a lower source layer (LS), an interlayer source layer (IS) in direct contact with the channel layer (Ps), and an upper source layer (US), wherein the interlayer source layer (IS) comprises a first layer including a first dopant (D1, e.g., N-type dopant) and a second layer including a second dopant (D2, e.g., P-type dopant) to form a PN diode structure in the interlayer source layer (IS).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Park comprising the source contact layer including the first and second layers with different dopants by forming the second layer as a p-doped source contact layer of Sakakibara in direct contact with the p-doped vertical semiconductor channel, and performing post-anneal as taught by Sakakibara, and forming the first layer including an n-type dopant as taught by Lee to have the method, comprising: forming a second layer containing a p-type impurity and a first layer containing an n-type impurity in order; and heating the semiconductor storage device in order to increase the channel conductance and to reduce the contact resistance between the p-doped source semiconductor layer and the p-doped channel layer; and to form PN diode structure in the interlayer source layer to increase the threshold voltage of the memory cell channel region, and to improve performance of the three-dimensional memory device (Sakakibara, Col. 4, lines 41-57; Col. 28, lines 36-41; Lee, Col. 1, lines 29-35; Col. 9, lines 52-59).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0328226 to Park in view of Sakakibara (US Patent No. 10,199,359) and Lee (US Patent No. 9,627,405) as applied to claim 1, and further in view of Lee et al. (US 2020/0020774, hereinafter Lee (‘774)).
Regarding claim 2, Park in view of Sakakibara and Lee disclose the method of claim 1. Further, Park does not specifically disclose the method further comprising: laminating a third layer containing a carbon element, wherein the third layer is formed between the first layer and the second layer.
However, Lee (‘774) teaches forming the semiconductor device (Lee (‘774), Fig. 5A, ¶0004-¶0006, ¶0025-¶0045, ¶0049-¶0053) comprising the source region (e.g., 130) having the reduced resistance, wherein the source region includes a dopant diffusion barrier layer (139) (Lee (‘774), Fig. 5A, ¶0037, ¶0045, ¶0097, ¶0098) between the first source layer (132) and the second source layer (134). In the NMOS and PMOS devices of Lee (‘774), the dopant diffusion barrier layer (139) includes dopant diffusion-preventing element, such as carbon, at a relatively high concentration, to prevent/reduce dopant diffusion at an interface between layers to reduce the resistance of the source region. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Park/Sakakibara/Lee by forming the source contact layer including the dopant diffusion barrier layer as a third layer at an interface between the adjacent first and second source layers as taught by Lee (‘774), wherein the dopant diffusion barrier layer includes carbon as dopant diffusion-preventing element to have the method, further comprising: laminating a third layer containing a carbon element, wherein the third layer is formed between the first layer and the second layer in order to further reduce the resistance of the source region (Lee (‘774), ¶0004-¶0006, ¶0025, ¶0045, ¶0085).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891